Citation Nr: 1518370	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  12-23 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to March 1972 and from January 1978 to September 1982.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2012, the Veteran testified before a Decision Review Officer during a formal hearing held at the RO.  A transcript of the hearing is of record.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


FINDING OF FACT

In April 2015, prior to the promulgation of a decision in the appeal, the Veteran provided written notice to VA that a withdrawal of all issues on appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to service connection for sleep apnea and an initial rating higher than 30 percent for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a).  The withdrawal must be in writing except when the appeal is withdrawn on the record at a hearing.  38 C.F.R. § 20.204(b).

In April 2015, the Veteran submitted a written statement indicating his desire to withdraw the appeal for entitlement to service connection for sleep apnea and an initial rating higher than 30 percent for PTSD.  Accordingly, the Board does not have jurisdiction to review the Veteran's appeal, and the issues must be dismissed.


ORDER

The appeal for entitlement to service connection for sleep apnea is dismissed.

The appeal for entitlement to an initial rating higher than 30 percent for PTSD is dismissed.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


